Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 1-7 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “the delivery device including a compliant needle, the compliant needle having a proximal end and a distal end, the delivery device delivering the tissue through the distal end;… the at least one sensor configured to continuously determine the position of the delivery device distal end based at least on the at least one delivery device fixture.” 
The closest prior art of record is Mironov, Golway, and Murphy. Mironov teaches a nozzle and video calibration system for the nozzle, but does not teach the claimed compliant needle with a distal end and the motion controller configured to and sensor configure to determine the location of the distal end based on the device fixture at the distal end. 
Golway teaches a feedback system but not the precise details claimed.
Murphy teaches a cartridge system and not the compliant needle with a distal end as claimed.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744